              Case 1:05-cv-03089-LAP Document 143 Filed 05/10/19 Page 1 of 2
                                                                VICTOR I. LEWKOW           FRANCISCO L. CESTERO    DAVID H. HERRINGTON
CLEARY GOTTLIEB STEEN & HAMILTON LLP                            THOMASJ. МOLONEY
                                                                DAVID G. SABEL
                                                                                           FRANCESCA L. ODELL
                                                                                           WILLIAM L. MCRAE
                                                                                                                   KIMBERLY R. SPOERRI
                                                                                                                   AARON J. MEYERS
                                                                JONATHAN I. BLACKMAN       JASON FACTOR            DANIEL C. REYNOLDS
                                                                YARON Z. REICH             JOON H. KIM             ARENA A. MAIN00
                                                                RICHARD O, LINGER          MARGARET G. PEPONIS     HUGH C. CON RRY. JR.
                                                                DAMEB A. DUNCAN            USA M . SCH W EITIER    JOSEPH LANZKRON
                                                                STEVEN M. LOEB             JUAN G. GIRALDEZ        MAURICE R. DIREI
                  One Liberty Plaza                             CRAIG B. DROG              DUANE MCLAUGHLIN        KATHERINE R. REAVES
                                                                NICOLAS GRADAR             RHEON D. PEACE          RAHUL MUKAI
               New York, NY 10006-1470                          CHRIGTOPHER E. AUSTIN
                                                                HOWARD B. ZELRO
                                                                                           MEREDITH E. KOTLER
                                                                                           CHANTAL E. KORDULA
                                                                                                                     fl E81OENT PABTNEBB

                  T: +1 212 225 2000                            DAVID E. OROOGKY
                                                                ARTHUR H. HOHN
                                                                                           BEN ET J. OR EIL LY
                                                                                           ADAM E. FLEISHER
                                                                                                                   SANDRA M. ROCKS
                                                                                                                   S. DOUGLAS BORISKY
                                                                RICHARD J. COOPER          SEAN A. O'NEAL
                   F: +1 212 225 3999
                                                                                                                   JUDITH KASSEL
                                                                JEFFREY B. LEWIS           GLENN P. MCGRORY        DAVID E. W ERD
                                                                PAUL J. BH IM              MATTHEW P. BALERNO      PENELOPE L. CHRISTOPHOROU
                                                                STEVEN L. WILNER           M ICHAEL J. ALB AK      BRAZG. MORAG
                                                                ERIKA W. NIJENHUIS         VICTOR L. HOU           MARY E. ALCOCK
                  clearygottlieb.com                            ANDRES DE LA CRUZ          ROGER A. COOPER         HEIDE N. ILGENFRITZ
                                                                DAVID C. LOPEZ             AMY R. BHAPIRO          KATHLEEN M. EMBERGER
                                                                MICHAELA. GERSTENZANG      JENNIFER KENNEDY PARK   AVRAM E. LUFT
                                                                LEWIG J. LIMAN             ELIZABETH LENAS         ANDREW WEAVER
                                                                LEV L. GASGIN              LUKEA, BAREFOOT         HELENA K. GRANNIS
                                                                NEIL O. WHORISKEV          PAMELA L. MARCOGLIESE   JOHN V. HARRISON
                                                                JORGE U. JUANTORENA        PAUL M. TIGER           CAROLINE F. MAYDAY
                                                                MICHAEL D. W EINBERGER     JONATHAN B. KOLODNER    NEIL R. MARKEL
                                                                DAVID LEIN WAND            DANIEL 'LAN             KENNETH S. BLAZEJEWSKI
                                                                DIANA L. WOLLMAN           MEYER H. FEDIDA         ANDREA M. BAGHAM
                                                                JEFFREVA. ROSENTHAL        ADRIAN R. LEIPGIC       LAURA RAGANELLA
                                                                ETHAN A, KLINGGDERG        ELIZABETH VICENB        SHIRLEY M. LO
                                                                MICHAEL D. DAYAN           ADAM J. DRENNEMAN       JONATHAN D.W. GIFFORD
                                                                CARMINE G. DOCCUZZI. JR.   ARID. MACKINNON         SUSANNA E. PARKER
                                                                JEFFREY D. KARPF           JAMES E. LANGSTON         FEºIOENT OOU№EL
                                                                KIMBERLY BROWN BLACKLOW    JARED GERBER
                                                                RONERTJ. RAYMOND           COLIN D. LLOYO          LOUISE M. PARENT
                                                                SUNG K. KARG               COREY M. GOODMAN          OF COUNSEL
                                                                LEONARD C. JACODY          RIONI ZUTSHI
                   D: +1 (2 12) 225 2508                        RANDRAL, FLOW              JANE VAN LARF

                    cboccuzi@cgsh.com




                                                                 May 10, 2019

     BY ECF
     Honorable Loretta A. Preska
     United States District Court for
      the Southern District of New York
     500 Pearl Street
     New York, New York 10007

        Re:     Colella v. Republic of Argentіna, No. 04 Civ. 2710 (LAP) ("Colella")
                Rigueiro v. Republic ofANgentіna, No. 05 Civ. 3089 (LAP) ("Rigueiro")


    Dear Judge Preska:

            This firm represents the Republic of Argentina (the "Republic") in the above-referenced
    cases. We write as part of ongoing efforts to take the steps necessary to dismiss all cases
    involving claims that have been settled or are otherwise ready for dismissal in order to relieve
    congestion of the Court's docket and achieve the orderly and expeditious disposition of cases.
    Here, it appears that the remaining plaintiffs in the above-captioned cases—Michele Colella and
    Dense Dussault—may not hold the bonds. As to the bonds at issue in Colella, the parties
    entered into a settlement agreement, which plaintiffs breached by failing to deliver the bonds. In
    the settlement agreement, plaintiffs did not list the Rigueiro bonds among their holdings, which
    may suggest that they also do not hold those bonds. Accordingly, we respectfully request that
    the Court enter an order to show cause whether plaintiffs hold the bonds, and if plaintiffs fail to
    make such a showing, that the Court dismiss the above-referenced cases.

            Plaintiffs Michele Colella and Denise Dussault filed the Colella case in 2004 and a
     judgment was entered in 2006. In July 2016, the parties entered into an agreement to settle
     plaintiffs' claims, which required that, in consideration for the settlement payment of
     approximately $7.6 million, plaintiffs deliver the bonds to the Republic at latest within 150 days
     of execution of the settlement agreement (i.e., by December 2016). See Master Settlement
            Case 1:05-cv-03089-LAP Document 143 Filed 05/10/19 Page 2 of 2
Hon. Loretta Preska, p. 2


    Agreement ¶ 3(ii) (Ex. A).1 Plaintiffs, however, failed to make the bonds available for delivery.
    To date, though the Republic has repeatedly communicated to plaintiffs that the settlement
    funds were ready to be transferred, plaintiffs have not delivered the bonds, which suggests that
    plaintiffs do not hold the bonds.2

           Plaintiffs also brought a claim in the Rigueiro action. Rigueiro was filed in 2005 and an
    amended judgment was entered in 2007. Upon information and belief, all of the other claims in
    Rigueiro appear to have been resolved. This Court has dismissed cases and ordered satisfaction
    of judgments where plaintiffs have settled, sold, or otherwise disposed of their bonds. See, e.g.,
    Order of Satisfaction of Judgment and Dismissal, Ritoper v. Republic of Argentina, No. 07 Civ.
    6426 (LAP) (S.D.N.Y. July 24, 2018), ECF No. 17. Accordingly, if plaintiffs do not hold their
    bonds, Rigueiro could also be dismissed.

           For these reasons, the Republic respectfully encloses proposed orders directing plaintiffs
    to report to the Court whether they hold the bonds. See also Judgment ¶ 3, Colella (May 31,
    2006), ECF No. 23 ("Plaintiffs must refrain from selling or otherwise transferring ... the bonds
    involved in this action, without advising the Court in advance and obtaining permission of the
    Court"). If plaintiffs do not hold the bonds, the Republic would request that the Court dismiss
    these cases and order satisfaction of the judgments.



                                                        Respectfu



                                                        Carmin       Воссі~х i, Jr.


cc:       Jessica Sleater (via ECF)
          Michael Spencer (via ECF)




1
    Exhibit A is a copy of the Master Settlement Agreement with personal information redacted.
2 Indeed, the Cole/la plaintiffs' original counsel withdrew from representation stating that
plaintiffs' conduct had been "wrongful" and "perhaps fraudulent," which further raises doubts as
to whether plaintiffs hold the bonds. See Transcript of Hearing at 3:19-4:6, Colella (Sept. 19,
2011), ECF No. 46 (enclosed as Exhibit В).
